Citation Nr: 1505181	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for congenital aplasia of the sacrum with narrow pelvis and absence of the lumbar side of L3 (congenital low back and pelvic disability).

2.  Entitlement to service connection for a congenital low back and pelvic disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for depression.

6.  Entitlement to an initial evaluation in excess of 30 percent prior to July 3, 2013 and in excess of 50 percent beginning July 3, 2013 for posttraumatic stress disorder (PTSD).
7.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for left shoulder disability as residuals of a flu shot due to Department of Veterans Affairs treatment.   

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to February 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

The Veteran testified before a Decision Review Officer (DRO) in June 2010 and July 2013 and at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in May 2014; a transcript of each hearing is of record.  
A September 2012 Statement of the Case essentially treats the issue of entitlement to service connection for a congenital low back and pelvic disability on a de novo basis, as the law and regulations on finality are not provided.  The Board notes, however, that even if the RO treats an issue as if the claim is reopened, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  

The issue of entitlement to an initial evaluation in excess of 50 percent prior to July 3, 2013 and in excess of 70 percent beginning July 3, 2013 for PTSD, the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for left shoulder disability as residuals of a flu shot due to Department of Veterans Affairs treatment, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for congenital low back and pelvic disability was denied by rating decisions in August 1974 and October 1981.  A timely appeal was not submitted for either denial, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the October 1981 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a congenital low back and pelvic disability.

3.  The evidence clearly and unmistakably demonstrates that the Veteran had a 
pre-existing congenital low back and pelvic disorder at the time of his entry into active service. 

4.  The Veteran's congenital low back and pelvic disorder, which existed prior to service, clearly and unmistakably did not increase in severity or become permanently worsened during active military service or within the first post service year. 

5.  The Veteran does not have a right knee disability that is shown in service or within a year of service discharge or that is causally related to service.

6.  The Veteran does not have a right shoulder disability that is causally related to service.

7.  The Veteran testified at his May 2014 travel board hearing, which is prior to the promulgation of a decision in this appeal, that he wished to withdraw the issue of entitlement to service connection for depression.  

8.  The evidence prior to July 3, 2013 more nearly approximates functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

9.  The evidence beginning July 3, 2013 shows that PTSD symptomatology more nearly approximates functional impairment comparable to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The October 1981 rating decision that denied service connection for a congenital low back and pelvic disability is final.  38 U.S.C.A. § 4005(c) (1974), 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1974); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  


2.  Evidence submitted since October 1981 to reopen the claim of entitlement to service connection for a congenital low back and pelvic disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The presumption that the Veteran was of sound condition upon entry into service and the presumption of aggravation during service have been rebutted by clear and unmistakable evidence; and the criteria for service connection for a congenital low back and pelvic disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

4.  A right knee disability was not incurred in active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  

7.  The criteria for an initial evaluation of 50 percent prior to July 3, 2013 for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2012).

8.  The criteria for an initial evaluation of 70 percent for PTSD beginning July 3, 2013 are met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in January 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for PTSD by rating decision in September 2012.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

As the Board is reopening the Veteran's claim for entitlement to service connection for a congenital low back and pelvic disability, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a congenital low back and pelvic disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In accordance with the requirements of VCAA, the January 2009 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in the January 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA psychiatric examinations were conducted in September 2012 and July 2013.  A VA orthopedic evaluation was obtained in June 2009.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA psychiatric examination reports are adequate for rating purposes, as they provide the recent symptomatology of the Veteran's PTSD.  The June 2009 evaluation is adequate because it provides nexus opinions based on examination of the Veteran and review of the medical records and includes a rationale for the opinions.  Consequently, there is sufficient medical evidence of record to make a determination on the issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this case has been met and that the case will be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2010 and July 2013 DRO hearings and his May 2014 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO and/or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Iowa Department of Veterans Affairs.  The representative, DRO, and the VLJ, asked questions to ascertain the current state of the Veteran's PTSD disability and how any claimed service-connected disability related to service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

New and Material Evidence Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  



"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A rating decision in August 1974 denied service connection for a congenital low back and pelvic disability because the Veteran had a congenital disorder that was not related to service.  The Veteran was notified of the rating decision later that month and did not timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.  The claim was again denied by unappealed rating decision in October 1981.


The Veteran filed a claim to reopen the claim for service connection for a low back disability in January 2009; and this appeal ensues from a July 2009 rating decision, which denied the claim because the evidence did not show a low back disability related to service.  

The evidence on file at the time of the October 1981 RO decision consisted of the Veteran's service treatment reports.

Evidence received since October 1981 includes private and VA treatment records and examination reports dated through July 2013, Social Security Administration records, hearing transcripts of the Veteran's June 2010 DRO hearing and May 2014 travel board hearing, and statements by and on behalf of the Veteran.  

The evidence received after October 1981 includes the Veteran's hearing testimony in favor of the claim and a June 2009 VA evaluation with a diagnosis of a congenital low back and pelvic disability.  

The Board has reviewed the evidence received into the record since the October 1981 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a congenital low back and pelvic disability.  The above-noted evidence is new because it has not previously been reviewed by VA.  It is material because it relates to the current diagnosis of a congenital low back and pelvic disability and raises a reasonable possibility of substantiating the claim for service connection for a congenital low back and pelvic disability, as it bears upon one element of a claim for service connection.

Service Connection Claims

Orthopedic Disabilities

The Veteran has contended that service connection is warranted for a congenital low back and pelvic disability, a right knee disability, and a right shoulder disability as the result of service, especially due to basic training and injury caused by his drill instructor.  The Board can address the low back and pelvic disabilities on the merits because the RO did reopen the claims in July 2009 and has readjudicated them on the merits.  Therefore, this appeal represents the Veteran's opportunity for one review on appeal to the Secretary.  Disabled Am. Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306 (2014).  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. § 1111 (West 2002) ; 38 C.F.R. § 3.304(b) (2014).  In this case, no complaints or abnormal findings were noted on the entrance examination, and thus the Veteran is presumed to be in sound condition upon entry into service.  Id.  

The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id. ;VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178  (2004); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the Veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

While generally the presumption of soundness applies where congenital conditions are not noted at entry, see Monroe v. Brown, 4 Vet. App. 513, 515 (1993), the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)). 

Service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin.  VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253  (1990).  In attempting to differentiate the categories, the General Counsel  noted that "the term 'defects,' viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 67-90.  In contrast, a "disease" "referred to a condition considered capable of improving or deteriorating."  Id.  If the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90. 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

According to December 1971 medical records from Memorial Hospital, the Veteran had a 3-4 year history of low back pain; the diagnosis was spina bifida.

The Veteran's service treatment records reveal that the Veteran's preservice medical history report and examination do not include any complaints of clinical findings of a low back disability.  It was noted in January 1974 that the Veteran had an area of erythema on his back, which the Veteran said was due to being struck by his Sargent.  X-rays of the low back in January 1974 reveal that a lamina was absent on the left side of L3, probably on a congenital basis.  According to a January 1974 Medical Board report, the Veteran reported a history of back and right leg pain beginning in January 1972 while running in gym glass in school.  He received treatment with some resolution of symptoms.  The Medical Board diagnoses were aplasia of the sacrum with resultant very narrow pelvis and flattening of the buttocks area, congenital anomaly of L3 with laminar defect, and chronic low back and right leg pain secondary to the above.  The conditions were considered to have existed prior to service and to not have been aggravated by service.

According to May 1981 hospital records from Jefferson County Hospital, the Veteran had acute lumbar strain.

Back strain was noted in April and May 1994 records from Ottumwa Regional Health Center.  

November 2002 records from Iowa Methodist Medical Center reveal that X-rays of the lumbar spine showed early degenerative disease of facet joints of L3-L4 and L5-S1.

September 2003 X-rays of the right knee from Mercy Medical Center show mild spurring.  An MRI of the right knee in November 2003 was unremarkable; the impression was post-traumatic patellofemoral pain with patellar instability.

According to February 2004 treatment records from the Orthopaedic Center, the Veteran had knee pain from a motor vehicle accident in September 2003.  The diagnosis was post-traumatic patellofemoral pain with component of patellar instability.

The Veteran was provided a VA compensation and pension evaluation in June 2009.  After review of the claims files and examination of the Veteran, the examiner diagnosed aplasia of the sacrum with resultant very narrow pelvis and flattening of the buttocks, congenital anomaly of L3 with laminar defect and chronic low back and right leg pain secondary to the above.  The examiner concluded that this was congenital in etiology and was noted to have existed prior to service with a two year history of back and right leg pain prior to service and that there was no evidence that this was permanently aggravated by marching and physical training during service.  The examiner also diagnosed compression of L5 and spondylosis of the lumbar spine, more likely than not secondary to multiple post-service injuries, including work-related in 1994 and three documented motor vehicle accidents, and age-related changes; but not related to service.  Degenerative joint disease of the right knee patellofemoral compartment, more likely than not secondary to multiple post-service injuries and age-related changes and not related to service, was also diagnosed.

The Veteran testified at his June 2010 DRO hearing and May 2014 travel board hearing that he had a preexisting low back problem that was either aggravated by service, due to basic training and being hit on the back by his drill instructor, or that he incurred an additional low back disability in service.  

VA treatment reports for January 2011 reveal complaints of pain in the neck, shoulders, back, and knee.

Based on the above evidence, the Board finds that a low back disability, a pelvic disability, a right knee disability, and a right shoulder disability are not causally related to service.  

Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  "Spondylolysis is defined as a dissolution of a vertebra; a condition marked by platyspondylis, aplasia of the vertebral arch, and separation of the pars interarticularis."  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991). See also Dentman v. Principi, No. 91-1562, slip op. at 2 and 3 (U.S. Vet. App. Oct. 27, 1992) (a memorandum decision without precedential authority under Bethea v. Derwinski, 2 Vet. App. 252 (1992)). 

While the Veteran's September 1973 preservice medical history and medical examination reports do not contain any complaints or findings indicative of aplasia of the sacrum with resultant very narrow pelvis and flattening of the buttocks area and congenital anomaly of L3 with laminar defect, there is a December 1971 private hospital report with a diagnosis of spina bifida and a notation that the Veteran had a 3-4 year history of low back pain.  Additionally, X-rays of the low back in January 1974 showed that a lamina was absent on the left side of L3, probably on a congenital basis.  Consequently, the medical evidence is indisputable that during service the Veteran had congenital defects of the low back and pelvis, which, by their very nature, pre-existed his entrance into active service.  Accordingly, the presumption of soundness upon entrance into active service is rebutted. 

However, there remains the question of whether there is clear and unmistakable evidence that there was no increase in disability during active service.  The diagnoses on VA examination in June 2009 included two types of low back disability.  The aplasia of the sacrum with resultant very narrow pelvis and flattening of the buttocks, with congenital anomaly of L3 with laminar defect, which was initially diagnosed in service, was considered congenital in etiology and was noted to have existed prior to service with no evidence of chronic aggravation during service.  

The Board has considered the medical evidence and the Veteran's statements and testimony and concludes that there is clear and unmistakable evidence that there was no chronic increase in impairment of the Veteran's congenital low back and pelvic disability as a result of active service.  The Veteran noted in January 1971 that he had a two-year history of low back and right leg pain.  A January 1974 Medical Board report concluded that the Veteran's low back and pelvic disability was congenital, had preexisted service, and was not aggravated by service.  Moreover, the June 2009 VA nexus opinion, based on examination of the Veteran and a review of the claims files, concluded that there was no evidence that the Veteran's preexisting congenital low back and pelvic disability was permanently aggravated by service.  There is no medical evidence in favor of the claim.

There were no complaints or clinical findings of a right knee disability, including arthritis, in service or for a number of years after service discharge.  In fact, a right knee disability was not noted until February 2004, after the Veteran complained of right knee pain related to a September 2003 motor vehicle accident.  Moreover, it was concluded on VA evaluation in June 2009 that the Veteran's degenerative disease of the right knee was more likely than not related to his multiple 
post-service injuries and age-related changes and not to service.  There is no medical evidence in favor of the claim.  Therefore, service connection for a right knee disability is denied.

With respect to the right shoulder disability, there is no right shoulder disability shown in service or after service discharge.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of right shoulder disability, there can be no valid claim. 

Due consideration has been given to the Veteran's testimony and statements in support of his claims.  Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to opine that he currently has a musculoskeletal disability, to include arthritis, due to service.  The diagnosis and etiology of a congenital low back and pelvic disability, as well as arthritis of the low back and knee, are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Consequently, service connection is denied for a congenital low back and pelvic disability, a right knee disability, and a right shoulder disability.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Lastly, the Board notes that reopening and adjudicating the Veterans appeal of the issue of entitlement to service connection for a congenital low back and pelvic disability on the merits is not a due process violation because the RO essentially treated the issue as a reopened claim and denied the claim on the merits in the September 2012 Statement of the Case.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


Depression

With respect to the claim for entitlement to service connection for depression, the Veteran testified at his May 2014 travel board hearing that he wished to withdraw his claim for entitlement to service connection for depression.  Under 38 U.S.C.A. 
§ 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the May 2014 testimony from the Veteran indicates that he no longer wishes to pursue the appeal on the issue of entitlement to service connection for depression.  Rather, he stated that he wishes to withdraw his appeal on this issue.  
As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for depression.  


Increased Rating Claim

The Veteran has contended, including at his July 2013 and April 2014 hearings, that his PTSD is more severe than currently evaluated.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The Veteran was granted service connection for PTSD by Decision Review Officer's decision in September 2012, and a 30 percent rating was assigned effective January 6, 2009.  A 50 percent rating was assigned by rating decision in August 2013, effective July 3, 2013.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the rating schedule, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA treatment records for January 2009 reveal a GAF score of 67.  It was reported in September 2009 that the Veteran was treated for anxiety and depression.  The GAF score was 50 in June and September 2010 and was 40 in November 2010 and January 2011.  It was noted in November 2010 that the Veteran last worked in his primary occupation in January 2005 and that he had worked one day a week until July 2010.  The GAF score in August 2012 was 40.  

The Veteran was provided a VA psychiatric evaluation in September 2012.  Noted psychiatric symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, excessive worry, restlessness, crying spells, and poor appetite.  The examiner concluded that the Veteran's symptomatology caused occupational and social impairment with reduced reliability and productivity.  The diagnoses were PTSD and major depressive disorder.  The GAF score was 48.  The examiner noted that the Veteran's PTSD was due to a combination of military and non-military traumas but that it was not possible to disentangle symptoms or impairment with respect to these two sources.

Vet Center progress notes for January 2013 reveal that he Veteran had minimal friendships outside of the family.  The Veteran was described as very emotional as he discussed his service trauma and the impact that it has had on his life.

VA treatment reports dated from March to July 2013 reveal GAF scores of 50.  
The Veteran testified at his July 3, 2013 RO hearing that he had multiple problems, including experiencing several panic attacks every week following nightmares and that he stayed at home most of the time with no interest in outside activities.

The diagnoses on VA psychiatric evaluation on July 16, 2013 were PTSD, chronic, multifactorial; and major depressive disorder.  His GAF score was 45.  The examiner concluded that the Veteran's symptomatology caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  His symptoms included depressed mood most days, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, neglect of personal appearance and hygiene, and nightmares.  The examiner reported that psychiatric symptoms attributable to each diagnosis could be differentiated, and the examiner estimated that 2/3 of the Veteran's impairment was attributable to that portion of the Veteran's PTSD that was military related.

The Veteran testified at his travel board hearing in May 2014 that his psychiatric symptoms have been about the same throughout the appeal period and that his problems are worse at night. 

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

The Board concludes that the psychiatric findings prior to July 3, 2013 are more indicative of occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent rating, as this was the impairment level found by the VA examiner in September 2012.  GAF scores prior to July 2013 ranged from 40 to 67.  Psychiatric symptomatology beginning July 3, 2013 is more indicative of a 70 percent rating, as the examiner in July 2013 found occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran testified as to his PTSD symptomatology at a hearing on July 3, 2013, and his increased symptomatology was noted on VA evaluation later in July 2013, where additional symptoms such as neglect of personal appearance and hygiene were reported.  

Although the examiner in July 2013 opined that 2/3 of the Veteran's impairment was due to service-related trauma and that symptoms could be differentiated, the examiner did not sufficiently differentiate describe those symptoms due only to non-service trauma.  Moreover, the VA examiner in September 2012 opined that the symptoms and impairment caused by the military and non-military traumas could not be adequately differentiated.  Consequently, the Board has taken all of the psychiatric symptomatology noted on VA evaluations in September 2012 and July 2013 into consideration in determining the correct ratings for the Veteran's PTSD.  

The Veteran is competent to report his subjective symptoms, such as insomnia and anxiety.  These lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered in the above noted grants.  

Because the Board is remanding the issue of entitlement to an initial rating in excess of 50 percent prior to July 3, 2013 and in excess of 70 percent beginning July 3, 2013 for additional development, it is not addressing this issue or the issue of entitlement to an extraschedular rating in accordance with 38 C.F.R. §  3.321 (2014) in the above decision.



ORDER

New and material evidence having been received, the claim for service connection for a congenital low back and pelvic disability is reopened, and to that extent the appeal is granted.

Entitlement to service connection for a congenital low back and pelvic disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

The appeal as to entitlement to service connection for depression is dismissed.

An initial rating of 50 percent is granted for PTSD prior to July 3, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial rating of 70 percent is granted for PTSD beginning July 3, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the record includes an October 2013 application for TDIU.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

The Veteran reported during his September 2012 VA psychiatric evaluation that he was receiving Social Security Administration (SSA) benefits based on his spine disability and his depression.  He testified at his RO hearing in July 2013 that he was receiving SSA disability benefits due to his physical disabilities.  Because the SSA award decision and the supporting medical records are not of record, and because there is a possibility that this evidence is relevant to the Veteran's increased rating claim, the issue of entitlement to an initial rating in excess of 50 percent prior to July 3, 2013 and in excess of 70 percent beginning July 3, 2013 is remanded to the AMC/RO for consideration in light of the SSA decision and supporting documentation.

With respect to the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for left shoulder disability as residuals of a flu shot due to Department of Veterans Affairs treatment, although the VA examiner in her October 2010 report notes the prior diagnosis of left shoulder bursitis and concludes that the Veteran's reaction to his September 2009 flu shot was not reasonably foreseeable, she goes on to report that "[t]here is no indication that he had a focal inflammatory reaction the flu shot (at the site of the injection).  This makes it much less likely that the left shoulder joint would be involved, as well as an inflammatory response."  It is unclear from this opinion whether the Veteran has a current left shoulder disability as a result of his flu shot.  Consequently, additional clarification must be obtained prior to final adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will provide the Veteran VCAA notice related to a TDIU claim.

2.  The AMC/RO will obtain from the SSA a copy of its decision regarding the Veteran's grant of SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the record.

3.  The AMC/RO must send the record to the VA examiner who evaluated the Veteran in October 2010 and ask her to again review the evidence and provide additional clarification on whether the Veteran has a left shoulder disability as a result of the September 2009 VA flu shot in light of the October 2010 findings noted above.  

If the examiner who evaluated the Veteran in September 2010 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The record in this case, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.    

4.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for left shoulder disability as residuals of a flu shot due to Department of Veterans Affairs treatment.  The AMC/RO will also adjudicate the issue of entitlement to an initial evaluation in excess of 50 percent prior to July 3, 2013 and in excess of 70 percent beginning July 3, 2013 for PTSD based on all of the evidence of record.  Finally, the AMC/RO will adjudicate the issue of entitlement to a TDIU.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


